ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11, 13-15 and 18-23 are pending in this application, Claims 1-11, 13 and 14 are acknowledged as withdrawn, Claims 15 and 18-23 were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 18-22 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 15 now recites; “…and/or the extracellular vesicle population displays the following order of polypeptide abundance:  serotransferrin > annexin A2 to a subject in need thereof…”.  There is insufficient support in the originally filed disclosure to support this new limitation.  The Examiner notes that the disclosure only supports a polypeptide abundance pattern of:  serotransferrin ˂ annexin A2.  See Specification, Pg. 16, Lines 8, 10 and 13 and Pg. 17, Lines 22-33.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 20-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Stewart (US 2003/0118567 A1), of record, in view of Penfornis et al. (2013) and Lange et al. (2007), as evidenced by Mitsialis et al. (US 2014/0065240 A1), of record, Hafner et al. (US 6,436,970 B1), of record, Lee et al. (2008), of record, Guo et al. (2013), of record, and Dushianthan et al. (2011), of record, and as evidenced by Tan et al. (2013), of record and Park et al. (2007).

Stewart teaches a method of treating a disease in a mammalian patient comprising administering viable mammalian cells to the patient (Pg. 20,Claim 1); wherein the mammalian cells are bone marrow mesenchymal stem/stromal cells (MSCs) (Pg. 20, Claims 14-15);
 wherein the disease is an inflammatory disease (Pg. 33, Claim 4);

wherein the cells are injected by central venous injection (Swan-Ganz catheter) into the right atrium of the heart (Pg. 4, Paragraph [0055]), and reading on Claim 15 in part, 21 and 22.

It is an inherent property of MSCs of the prior art that they would have the same antigen profile recited in the claims, as evidenced by Mitsialis et al. which teaches that MSCs are positive for CD73, CD90 and CD105, and negative for CD34, CD14 and CD3 (Pg. 6, Paragraph [0064]).  Likewise, it is an inherent property of MSCs that they secrete exosomes, as evidenced by Tan et al. which teaches that MSCs secrete lipid vesicles which were identified as exosomes (Pg. 1, Abstract) and as evidenced by Doyle et al., which teaches that exosomes are secreted by all cell types (Pg. 1, Paragraph 1.1).

Stewart did not teach a method wherein the extracellular vesicles (EVs) are positive for IGFBP-3, as required by Claim 15;
wherein the subject to be treated has elevated levels of at least one of the following microRNAs (miRs): miR-409-3P, miR-886-5P, miR-324-3P, miR-222, miR-125A-5P, miR-339-3P, and/or miR-155, as required by Claim 20;
wherein the MSCs are positive for IGFBP3, as required by Claim 21;
or wherein the extracellular vesicle population displays the following order of polypeptide abundance serotransferrin < annexin A2, as required by Claim 23.
et al. teaches serum deprived MSCs secrete IGFBP-3 in exosomes (therefore the MSCs themselves must be positive for IGFBP-3 as well as the exosomes) (Pg. 2, Lines 4-6), reading on Claims 15 in part, and 21.

Lange et al. teaches that culturing human bone marrow MSCs in animal serum can cause immunogenicity and carries a risk of contamination and teaches culturing MSC in animal serum-free medium containing platelet lysate (Pg. 18, Abstract and Pg. 2, Column 1, Lines 7-18).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stewart of treating ARDS in by injecting bone marrow derived MSCs into the right atrium of the heart to use the serum deprived MSCs of Penfornis et al. because this is no more than the application of a known technique (serum deprivation of MSCs) to improve a similar product (bone marrow derived MSC) in the same way to obtain predictable results (treatment of ARDS in a subject).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

et al. would be less immunogenic and less likely to carry contamination as taught by Lange et al. above. There would have been a reasonable expectation of success in making this substitution because the method of Stewart is not limited to any particular type of bone marrow derived MSC and Penfornis et al. teaches a specific type of MSC which would reasonably be expected to function in the method of Stewart.

With regard to Claim 18, although Stewart in view of Penfornis et al. do not expressly state that the subject being treated for ARDS is eligible for and/or is receiving extra-corporeal membranous oxygenation (ECMO); the subject has elevated levels of caspase-cleaved cytokeratin (cck 18) as an indicator of epithelial apoptosis; and the subject to be treated has elevated levels of at least one of: miR-409-3P, Ml R-S86-5P, miR-324~3P, miR-222, miR-125A-5P, miR339~3P, and/or miR-155, it is inherent in the combined method of Stewart and Penfornis et al. that a subject with ARDS would be "eligible" to receive ECMO treatment as Hafner et al, teaches that the therapy tor ARDS consists of the earliest possible application of different forms of ventilation, raising the oxygen concentration of the respiratory air, up to ECMO (Column 1, Lines 48-56).  Therefore, a subject with ARDS would be eligible for treatment with a known ARDS treatment, such as ECMO.

19, wherein the subject being treated for ARDS has elevated levels of caspase-cleaved cytokeratin-18 (cck-18); it is inherent in the combined method of Stewart and Penfornis et al. that a subject with ARDS would have elevated levels of caspase cleaved CK-18 as Lee et al. teaches that bronchoalveolar lavage (BAL) fluid caspase-cleaved CK-18 levels of ARDS patients was higher than controls, reflecting increased epithelial apoptosis (Pg. 464, Abstract). Therefore, it appears to be a characteristic property that a subject with ARDS would have elevated levels of caspase-cleaved CK-18.

With regard to Claim 23, it would be further inherent in the method of Stewart that the MSCs and inherently secreted exosomes thereof would display the following order of polypeptide abundance serotransferrin < annexin A2 because this is a characteristic property of naturally occurring and/or cultured MSCs.  The Specification teaches that the claimed profile of MSC and/or EVs derived therefrom are “…may be detected/assessed either at the point of obtaining the material from a donor, at various time points during the expansion/culturing of the MSCs prior to clinical application, at various time points after the cells have been cultured in vitro, and/or at the point when it is time to administer the MSCs and/or extracellular vesicles to a patient to be treated”.  Therefore, as the MSC/EVs of the prior art teaches the administration of MSC and the MSC inherently secrete exosomes, the exosomes would also inherently possess the claimed characteristic polypeptide abundance. 

et al. (2013), of record, teaches that MSCs are capable of transferring uptake and secreting exosomes expressing transferrin (Pg. 1, Abstract) while Park et al. (2007) teaches that MSCs contain Annexin A2 as part of their proteome (Pg. 2886, Table 2).  Therefore, there is evidentiary basis for a finding of inherency that the exosomes secreted by the MSC of Stewart would display the following order of polypeptide abundance serotransferrin < annexin A2, as the polypeptides were known to be present in MSCs and/or MSC secreted exosomes.

Response to Arguments

Applicant's arguments filed 08/24/2020 have been fully considered but they are not persuasive. 

The Applicant argues that the combination of cited prior art fails to result in the claimed feature “the extracellular vesicle population displays the following order of polypeptide abundance: serotransferrin ˂ annexin A2” found in Claim 15 and Claim 23.  Applicant further cites Annex I showing experimental results for the co-administration of MSCs and vesicle population as compared to MSCs and extracellular vesicle population alone in surprisingly greater activating T-cell activation from ARDS patients (Remarks, Pg. 9, Lines 3-19).


This is not found to be persuasive for the following reasons, the Examiner notes that Claim 15 contains “and/or” language and thus, does not require the limitation that “the extracellular vesicle population displays the following order of polypeptide abundance: serotransferrin ˂ annexin A2”, as alleged by Applicant.  Therefore, the previously applied prior art and obviousness type rationale is still applicable.  With regard to the data presented in Annex I, the Applicant has not demonstrated that the MSCs utilized in the experiment have the requisite antigen profile described in Claim 15 or that the EVs utilized in the experiment are both: positive for IGFBP-3 and displays the following order of polypeptide abundance: serotransferrin ˂ annexin A2.  The Examiner notes that the experimental data in Annex I states that the EVs/MSCs were prepared in accordance with the method of Claim 1. The Examiner notes that Claim 1, step (d) indicates that the “extracellular vesicle population in (b) displays the following order of polypeptide abundance: serotransferrin ˃ annexin II”.  As discussed above, this is contrary to the disclosure which only supports a polypeptide abundance pattern of:  serotransferrin ˂ annexin A2.  See Specification, Pg. 16, Lines 8, 10 and 13 and Pg. 17, Lines 22-33.  Thus, the results in Annex I are not commensurate in scope with the claimed invention.  Further, while the provided data indicate that the combination of EVs and MSCs had lower T-cell activation than either MSCs or EVs alone, the Applicant has not demonstrated that the results are unexpected, unobvious and of statistical and practical significance.  The MPEP states:
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)

Finally, the Examiner notes that the data also seems to indicate a decrease in T-cell activation and not an increase as described by Applicant in the remarks.

prima facie case of obviousness over the combined prior art, in particular that the combination inherently results in the claimed invention (Remarks, Pg. 9, Lines 22-27).

This is not found to be persuasive for the following reasons, as discussed above, the Examiner has provided both evidence and logical reasoning as to why the combined prior art would meet the claimed limitations.
  
The Applicant argues that the Examiner has not established that the MSC of Stewart when grown in the serum free media of Lange would necessarily have IGFBP-3 in exosomes.  Applicant notes that Lange merely teaches that cells for human therapeutics should be grown in serum free media at least for the final expansion, while Penfornis teaches severely deprived MSC as feeder cells and which are under high-stress.  Applicant concludes that the Examiner has not shown that the conditions of Lange would necessarily so stress the cells that they are forced into autophagy for survival (Remarks, Pg. 10, Lines 14-23).

This is not found to be persuasive for the following reasons, clearly Penfornis teaches that serum-deprived MSCs secrete exosomes which include IGFBP-3.  
Lange clearly teaches that it is desirable to culture MSC intended for therapeutic purposes under serum-free conditions.  Therefore, it is a sound, logical conclusion that culturing the MSC of Stewart under the serum free conditions of Lange would inherently produce exosomes positive for IGPBP-3 as taught by Penfornis.   



This is not found to be persuasive for the following reasons, proof of the efficacy of the method of Stewart is not required in order to be an enabling disclosure. The MPEP states:
A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).

Further, the ordinary artisan would recognize that the Stewart reference is prior art for all it contains, including all the separate components which the ordinary artisan could examine and combine in view of the prior art and the level of personal skill to arrive at the claimed invention.  As discussed above, the ordinary artisan would have had a reasonable expectation of success in doing so.
not utilize MSC and which describes an embodiment involving transfer of genes via a cell delivery system as a treatment on peak airway pressure in rats. Applicant concludes that the reference does not describe the use of MSC as therapeutics (Remarks, Pg. 11, Lines 24-27 and Pg. 11, Lines 1-17, Pg. 12, and Pg. 13, Lines 1-4).

This is not found to be persuasive for the following reasons, clearly the reference teaches a method of treating a disease in a mammalian patient comprising 
administering viable mammalian cells to the patient (Pg. 20, Claim 1); wherein the mammalian cells are bone marrow mesenchymal stem/stromal cells (MSCs) (Pg. 20, Claims 14-15); wherein the disease is an inflammatory disease (Pg. 33, Claim 4); wherein the inflammatory disease is Adult/Acute Respiratory Distress Syndrome (ARDS) (Pg. 20, Claims 6 and 8); wherein the cells are injected by central venous injection (Swan-Ganz catheter) into the right atrium of the heart (Pg. 4, Paragraph [0055]).  That an embodiment in the reference which does not utilize MSC as a treatment was ineffective is not evidence that the use of MSC could not be used to treat ARDS.  The MPEP states:
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "



This is not found to be persuasive for the following reasons, proof of the efficacy of the method of Stewart is not required in order to be an enabling disclosure. The MPEP states:
A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).

Further, even if the reference discloses an embodiment which is inoperative, this is not evidence of non-obviousness with regard to the other disclosed embodiments (cell types).  The MPEP states:
"Even if a reference discloses an inoperative device, it is prior art for all that it teaches." Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, "a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103." Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).



This is not found to be persuasive for the following reasons, clearly the Stewart reference teaches a method of treating a disease in a mammalian patient comprising administering viable mammalian cells to the patient (Pg. 20, Claim 1); wherein the mammalian cells are bone marrow mesenchymal stem/stromal cells (MSCs) (Pg. 20, Claims 14-15); wherein the disease is an inflammatory disease (Pg. 33, Claim 4); wherein the inflammatory disease is Adult/Acute Respiratory Distress Syndrome (ARDS) (Pg. 20, Claims 6 and 8); wherein the cells are injected by central venous injection (Swan-Ganz catheter) into the right atrium of the heart (Pg. 4, Paragraph [0055]).  That an embodiment in the reference which does not utilize MSC as a treatment was ineffective is not evidence that the use of MSC could not be used to treat ARDS.  The MPEP states:
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "

The Applicant argues that the claimed invention is drawn to the beneficial effect of MSCs not taught or suggested by the reference (Remarks, Pg. 14, Lines 18-19).

This is not found to be persuasive for the following reasons, the rejection is based on a combination of references, not the Stewart reference alone. 
the invention has some beneficial effect, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

The Applicant argues that the claims require administration of a population of MSCs and IGFBP3 exosomes to a patient and the reference does not contemplate such a population (Remarks, Pg. 13, Lines 20-23).

This is not found to be persuasive for the following reasons, the rejection is based on a combination of references, not the Stewart reference alone.  It is through combination with the other cited references that the limitations of the claimed invention are met.

The Applicant argues that combining the claims of the Stewart reference is improper and contrary to how the ordinary artisan would interpret the reference.  Applicant concludes that the suggested combination is not realistic and is based on hindsight reconstruction (Remarks, Pg. 13, Lines 24-27 and Pg. 15, Lines 1-4).


In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this instance, the claims of Stewart in combination with the other cited prior art is a proper finding of prima facie case of obviousness which would be envisaged by the ordinary artisan as discussed above and in the prior action.

The Applicant argues that Stewart allegedly teaches away from the claimed invention as it teaches an embodiment of cells (not MSC) without a transgene were ineffective in treating ARDS. Therefore, the ordinary artisan would not expect or envision that treating a patient with ARDS with MSCs and their vesicles would be reasonably expected to succeed (Remarks, Pg. 15, Lines 5-17).

This is not found to be persuasive for the following reasons, clearly the reference teaches a method of treating a disease in a mammalian patient comprising 
administering viable mammalian cells to the patient (Pg. 20,Claim 1); wherein the mammalian cells are bone marrow mesenchymal stem/stromal cells (MSCs) (Pg. 20, Claims 14-15); wherein the disease is an inflammatory disease (Pg. 33, Claim 4); 
not utilize MSC as a treatment was ineffective is not evidence that the use of MSC could not be used to treat ARDS or a teaching away therefrom.  The MPEP states:
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "

Therefore, the Examiner maintains that the ordinary artisan would expect and envision that treating a patient with ARDS with MSCs and their vesicles would be reasonably expected to succeed.

The Applicant argues that the claimed invention produces “unexpected results” as Stewart teaches that administration of smooth muscle cells without Ang-1 had no effect on treating ARDS in an animal model while the inventors showed that administration of MSCs and vesicles successfully treated ARDS in human subjects (Remarks, Pg. 15, Lines 23-26 and Pg. 16, Lines 1-12).
	


embodiment in the reference which does not utilize MSC as a treatment was ineffective is not evidence that the use of MSC could not be used to treat ARDS. The MPEP states:
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "

Further, the narrow embodiment utilized by the Applicant is not a comparison with the closest prior art embodiment, as the embodiment does not even utilize MSCs in treating ARDS as taught by the reference which teaches a method of treating a disease in a mammalian patient comprising administering viable mammalian cells to the patient (Pg. 20,Claim 1); wherein the mammalian cells are bone marrow mesenchymal stem/stromal cells (MSCs) (Pg. 20, Claims 14-15); wherein the disease is an inflammatory disease (Pg. 33, Claim 4); wherein the inflammatory disease is Adult/Acute Respiratory Distress Syndrome (ARDS) (Pg. 20, Claims 6 and 8); wherein the cells are injected by central venous injection (Swan-Ganz catheter) into the right atrium of the heart (Pg. 4, Paragraph [0055]).

No claims are allowed.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  











/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        02/09/2021